 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HEIDI KELLERHALS,                                 No. 1:20-cv-01279-EPG
12                       Plaintiff,
13            v.                                        ORDER GRANTING MOTION FOR
                                                        VOLUNTARY DISMISSAL
14    MAIRA RUELAS, et al.,
                                                        (ECF No. 34)
15                       Defendants.
16

17          On April 14, 2021, Plaintiff Heidi Kellerhals filed a notice of voluntary dismissal. (ECF

18   No. 34). Plaintiff’s filing was not signed by all parties, and Defendants Maira Ruelas Brennan

19   Gonzalez and Tulare County (“Defendants”) had already filed an answer. Therefore, on April 15,

20   2021, the Court treated the filing as a motion for a voluntary dismissal under Federal Rule of

21   Civil Procedure 41(a)(2). (ECF No. 35). The Court ordered Defendants to respond to the motion

22   within fourteen days or for the parties to file a stipulated motion to dismiss under Federal Rule of

23   Civil Procedure 41(a)(1). (Id. at 2).

24          More than fourteen days have elapsed and Defendants have not filed a response, nor have

25   the parties filed a stipulation to dismiss. Accordingly, the Court construes Plaintiff’s motion as

26   unopposed. See E.D. Cal. Local Rule 230(c) (“A failure to file a timely opposition may also be

27   construed by the Court as a non-opposition to the motion.”).

28   ///
                                                        1
 1          A Rule 41(a)(2) motion for voluntarily dismissal “is addressed to the district court's sound

 2   discretion.” Stevedoring Serv. of Am. v. Armilla Intern. B.V., 889 F.2d 919, 921 (9th Cir.1989).

 3   “A district court should grant a motion for voluntary dismissal under Rule 41(a)(2) unless a

 4   defendant can show that it will suffer some plain legal prejudice as a result.” Smith v. Lenches,

 5   263 F.3d 972, 975 (9th Cir.2001). “‘[L]egal prejudice’ means ‘prejudice to some legal interest,

 6   some legal claim, some legal argument.’” Id. at 976 (quoting Westlands Water Dist. v. United

 7   States, 100 F.3d 94, 97 (9th Cir.1996)).

 8          Here, Defendant has not filed a timely opposition to the motion indicating it does not

 9   believe it will suffer any legal prejudice despite the Court’s order, and the Court has construed

10   this failure as Defendants’ non-opposition to the motion. Therefore, the Court grants Plaintiff’s

11   motion for a voluntary dismissal.

12          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED, WITH

13   PREJUDICE. The Clerk of Court is respectfully directed to close this case.

14
     IT IS SO ORDERED.
15

16      Dated:     May 7, 2021                                 /s/
17                                                      UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28

                                                       2
